DETAILED ACTION
	This office action is in response to the election and amendment filed March 25, 2021.  In accordance with this amendment, claims 1, 2, 6-8, 10, and 13 have been amended, claims 9, 11, 12, 20, 21, 23, and 24 have been canceled, while new claim 18 (incorrectly listed, should be “claim 25”) has been added.
	Claims 1-8, 10, 13-19, 22, and 18 (typo, note should be “claim 25”) are pending.  Claim 1 is the sole pending independent claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, independent claim 1 with the amendments therein (requiring the “photonic waveguide” and removing the “substrate” feature), and the Species of Claims 16-19 and 22, in the reply filed on March 25, 2021 is acknowledged.  Any claim that was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, has been canceled by Applicant on March 25, 2021, and thus there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on October 17, 2019, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The corrected and original drawings were received on October 17, 2019 (two (2) pages) and August 20, 2019 (eleven (11) pages).  These drawings are acknowledged, as the drawings added October 17, 2019 improve the drawings as necessary.

Specification
The abstract of the disclosure is objected to because the language canceled from independent claim 1 should be removed from the abstract.  Further, the abstract should be more akin to the language that Applicant amends into independent claim 1.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4, 6, 8, 13, 19, and (2nd claim 18) are objected to because of the following informalities: regarding claim 4, in comparison to claim 5, this claim is redundant and unnecessary.  In claim 4, ITO is by itself, but in claim 5 the ITO is part of a larger group.  Applicant may simply cancel claim 4 and have the same claim scope.  Regarding claim 6, the phrase “said photonic waveguide comprises” TE and TM modes is awkward and should be re-drafted because although the waveguide may “support propagation of” TE and TM modes, the word “comprises” is not proper and causes confusion.  Further regarding claim 6, “photonic or surface-plasmon-based mode” should read “photonic or surface-plasmon-based modes.”  Regarding claim 8, the phrase “said optical index modulator capacitively inducing carrier” should read “said optical refractive index modulator capacitively induces carrier…”.  Later in claim 8, “an complex optical index” should read “a complex optical index.”  Regarding claim 13, this claim should depend from claim 2 (not claim 1) because the “complex” modulator is not found in claim 1.  Conversely, the word “complex” may be removed from claim 13 as it does not appear proper to describe the modulator itself.  Regarding claim 19, the phrase “has half wave voltage” should read “has a half wave voltage.”  Regarding the new (2nd) claim 18, the term “waveguide assembly” should read “photonic waveguide assembly.”  Appropriate correction is required.
New “claim 18” is objected to as a claim 18 already exists.  This claim should be re-numbered as “claim 25.”
Applicant’s cooperation is requested to carefully review all pending claims, as numerous typos and awkward language has been presented for review.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13-15, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112 (b).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “any oxide or nitride based waveguide platform”, and the claim also recites “such as” SiO2 for example, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally in claim 7, the term “or any other material” is vague, because a phrase "or the like", or “any other” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed MPEP § 2173.05(d).

Claim 13 recites the limitation "”said” complex optical refractive index modulator” in the claim body.  There is insufficient antecedent basis for this limitation in the claim as this feature does not exist in claim 1 in this terminology.  Further in claim 13, the term "is in close proximity” in the claim body is a relative term which renders the claim indefinite.  The term "close proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, the claim scope is not clear and unambiguous. 

Claim 14 recites “the close proximity” of claim 13.  This vague language is rejected under 35 U.S.C. 112(b) for the same reasons above in claim 13.

Claim 15 recites the limitation "”the” active TCO material” in the claim body.  There is insufficient antecedent basis for this limitation in the claim as this feature does not exist in claim 1. 

Claim 22 is rejected under 35 U.S.C. 112(b).  The term "gel-like" material in the claim body is a relative term which renders the claim indefinite.  The term "gel-like” (or the “like”) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawless U.S.P. No. 4,684,207.
Lawless U.S.P. No. 4,684,207 teaches (ABS; Figures 1-2; column 3; Claims) a photonic waveguide assembly (Figs. 1-2) comprising: a photonic waveguide 12 for about said photonic waveguide to modulate the phase, absorption, or amplitude, or combination thereof of the light traveling in said photonic waveguide (column 3, lines 7-26 and lines 33-43; both phase and intensity modulation, as well as refractive index c changes cited in Lawless), which clearly, fully meets Applicant’s claimed structural limitations for sole pending independent claim 1. 
Although Lawless ‘207 is not considered the closest prior art to the entire application, this rejection is made in order to emphasize the immense claim breadth of originally filed independent claim 1.  Lawless was published as a patent over 30 years prior to the earliest effective filing date of the current application.  
	Regarding claim 2, input light has an inherent complex refractive index associated therewith.  There no imputed structure to claim 1 by this phrasing.
	Regarding claim 6, the orthogonal modes in column 3, lines 19-22 relate to TM and TE modes, and do not impart any structure to claim 1.  

Claims 1-7, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato U.S.P. No. 7,123,784 B2.
Sato U.S.P. No. 7,123,784 B2 teaches (ABS; Figures 1, 2, 5; column 2, line 51 through column 5, line 35; Claims) a photonic waveguide assembly (Figs. 1-2) comprising: a photonic waveguide 321 for transmission of light (optical signal); and an optical refractive index modulator 300 positioned about said photonic waveguide to modulate the phase, absorption, or amplitude, or combination thereof of the light traveling in said photonic waveguide (see ABS; refractive index and induced phase claimed structural limitations for sole pending independent claim 1. 
	Regarding claim 2, input light has an inherent complex refractive index associated therewith.  There no imputed structure to claim 1 by this phrasing.
	Regarding claim 3, see TCO as film layer 332 (example in Fig. 5, see column 5, lines 18-30) which is part of the refractive index optical modulation in Sato.
	Regarding claims 4-5, at least ITO, SnO2 and ZnO are disclosed by Sato in column 5, lines 25-27 for the TCO.  
	Regarding claim 6, the intended light of TE and TM modes is implied by the input light of Sato, and does not change any structure of claim 1 in the photonic assembly.  
	Regarding claim 7, the assembly of Sato can be integrated into those other features, there is no positive claim language to impute structure to claim 1 therein. 
	Regarding claim 13, the refractive index modulator of Sato is in “close proximity” to the waveguide (note frame of reference for “close”).
	Regarding claim 16, Sato Fig. 2 teaches a Mach Zehnder Interferometer (MZI) with two waveguide arms 322/323, and the TCO of Fig. 5 is implied as one configuration for the refractive index modulation / control of at least one arm.  Regarding claims 17-18, there is no added structure to distinguish from Sato in this claim over the TCO having an effect as part of the modulator in claims 16 and 1, as phases are affected in operation of Sato’s MZI.

Claims 1-5, 8, 10, 22, and the 2nd claim 18 (typo which should be “claim 25”) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. U.S.P. No. 10,732,441 B2.
Wang et al. U.S.P. No. 10,732,441 B2 teaches (ABS; Figures 2A, 2D, 3A, 6A, 7D, 8, 9A, 12B, 13B; corresponding text; Claims) a photonic waveguide assembly (cited Figs. above) comprising: a photonic waveguide 120 (with 140 as in Fig. 2A) for transmission of light (optical signal); and an optical refractive index modulator 110 / 150 / 154 positioned about said photonic waveguide to modulate the phase, absorption, or amplitude, or combination thereof of the light traveling in said photonic waveguide (see ABS; entire document of Wang), which clearly, fully meets Applicant’s claimed structural limitations for sole pending independent claim 1. 
	Regarding claim 2, input light has an inherent complex refractive index associated therewith.  There no imputed structure to claim 1 by this phrasing.
	Regarding claim 3, see TCO as layer 154 (ITO) which is part of the refractive index optical modulation in Wang.
	Regarding claims 4-5, at least ITO is disclosed by Wang for 154.	
	Regarding claims 8, 10, and 22, the operation of Wang is capacitive in functionality which allows for the modulation with induced carrier accumulation and depletion (Fig. 3A), which meets all structure of these claims.
	Regarding the 2nd claim 18 (should be “claim 25”), the operation of the ITO and TCO in Wang can be used in a cavity enhanced waveguide operation. 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood et al. U.S.P. No. 10,908,438 B1.
Wood et al. U.S.P. No. 10,908,438 B1 teaches (ABS; Figures 1A, 1B, 2A, 2B, 3A, 3B; corresponding text; Claims) a photonic waveguide assembly (cited Figs. above) comprising: a photonic waveguide 101 for transmission of light (optical signal); and an optical refractive index modulator 100 (as 107/109/111) positioned about said photonic waveguide to modulate the phase, absorption, or amplitude, or combination thereof of the light traveling in said photonic waveguide (see ABS; entire document of Wood), which clearly, fully meets Applicant’s claimed structural limitations for sole pending independent claim 1. 
Regarding claim 2, input light has an inherent complex refractive index associated therewith.  There no imputed structure to claim 1 by this phrasing.
	Regarding claim 3, see TCO as layer 109 (ITO) which is part of the refractive index optical modulation in Wood (Background).
	Regarding claims 4-5, at least ITO is disclosed by Wood.	

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. U.S.P. No. 10,133,098 B2.
Chen et al. U.S.P. No. 10,133,098 B2 teaches (ABS; Figures 1 and 4; column 3, lines 18-32; Claims) a photonic waveguide assembly (Fig. 1) comprising: a photonic waveguide 110 for transmission of light (optical signal); and an optical refractive index modulator 116/122/132 positioned about said photonic waveguide to modulate the phase, absorption, or amplitude, or combination thereof of the light traveling in said claimed structural limitations for sole pending independent claim 1. 
	Regarding claim 3, the gate can be transparent conductive oxide as found in Chen’s claims and throughout the specification.  
Regarding claim 8, the operation of Chen is capacitive in functionality which allows for the modulation with induced carrier accumulation and depletion (Fig. 4 and column 3, lines 18-32), which meets all structure of these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato U.S.P. No. 7,123,784 B2, standing alone.
Regarding independent claim 1, Sato U.S.P. No. 7,123,784 B2 teaches (ABS; Figures 1, 2, 5; column 2, line 51 through column 5, line 35; Claims) a photonic waveguide assembly (Figs. 1-2) comprising: a photonic waveguide 321 for transmission of light (optical signal); and an optical refractive index modulator 300 positioned about said photonic waveguide to modulate the phase, absorption, or amplitude, or combination thereof of the light traveling in said photonic waveguide (see ABS; refractive index and induced phase changes of light, entire document of Sato).  close proximity” to the waveguide (note frame of reference for “close”; claim 13), while Sato Fig. 2 teaches a Mach Zehnder Interferometer (MZI) with two waveguide arms 322/323, and the TCO of Fig. 5 is implied as one configuration for the refractive index modulation / control of at least one arm (for claim 16).
Regarding dependent claim 15, and further dependent claims 14 and 19, Sato ‘784 does not expressly and exactly teach these limitations.  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use desired wavelengths of light that are similar to the distances of the optical refractive index modulator (claim 14), amount of altering the index by TCO (claim 15), or desired voltage ranges (claim 19) because Applicant has not disclosed that using these features for wavelength of light, index changes, and voltage ranges, provides an advantage, is used for a particular purpose, or solves a stated problem.  Further, all of the base claim limitations are met and anticipated by Sato (and many other prior art references).  One of ordinary skill in the art, furthermore, would have expected Sato to perform equally well with the selection of these result effective variables in operation of the device involving only routine skill in the art (In re Boesch 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), because these claim terms would have been easily integrated and selected.  Therefore, it would have been an obvious matter of design choice to modify Sato to obtain the invention as specified in claims 14, 15, and 19.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: additional PTO-892 form references F-H:
-Reference F to Shubin in pertinent to a refractive index modulator (see ABS).
-Reference G to Huang is pertinent to a modulator on a waveguide with similar construction to the current application.
-Reference H to Al-hemyari is pertinent to a MZI with phase shifter on one waveguide arm.

Based on the breadth of independent claim 1, Applicant’s cooperation is requested to present an amended independent claim with substantial structural features in order to distinguish from the numerous anticipatory references provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 9, 2021